Case 2:20-cv-13293-DML-RSW ECF No. 43, PageID.403 Filed 09/07/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                                                      Civil No. 20-cv-13293
vs.
                                                      Hon. David M. Lawson

INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE, AND
AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA,

     Defendant.
______________________________/

 JOINT MOTION FOR MINOR MODIFICATION OF CONSENT ORDER
 AS TO THE DATE THE REFERENDUM VOTE MUST BE CONCLUDED

      The United States of America, jointly with the International Union, United

Automobile, Aerospace, and Agricultural Implement Workers of America

(hereinafter “UAW”), respectfully move the Court for a modification of the

Consent Order. In support of the motion, the parties state the following:

      1.      The parties entered into a settlement that resulted in this Court’s entry

of the parties’ proposed Consent Decree. ECF No. 10, PageID.108. The Consent

Decree provides that a Referendum vote (on whether to change UAW’s election

system) must occur by November 12, 2021. ECF No. 10, PageID.111; ECF No. 34,

PageID.373.

      2.      After consultation with the Monitor, the parties request the Court
                                              1
Case 2:20-cv-13293-DML-RSW ECF No. 43, PageID.404 Filed 09/07/21 Page 2 of 8




amend the Consent Decree to allow for the Referendum deadline to be moved by

approximately two weeks, i.e., to occur, or more precisely to conclude, on or

before November 29, 2021. The Referendum will be conducted by mail-in ballots

and the Referendum ballots are expected to be mailed to all eligible UAW

members and retirees in good standing (approximately 1 million in total) in or

about mid-October. The Monitor and the UAW selected the most qualified election

vendor to conduct the vote-by-mail. However, this vendor has advised that it

requires up to November 29 to complete the vote count.

      3.     This modest date change to conclude the vote-counting by the election

vendor will not affect the time between the Referendum and the next UAW officer

elections. In order to allow the convention to be held in Detroit (and with the

agreement of the parties and the Monitor), the UAW’s 2022 Convention—the

event at which officer elections are conducted—will be held in late July 2022,

rather than late June 2022 as previously contemplated.

      4.     The parties are aware of their obligation to seek concurrence pursuant

to E.D. Mich. Local Rule 7.1. This is a joint motion and, as such, both parties

concur in the relief sought.




                                             2
Case 2:20-cv-13293-DML-RSW ECF No. 43, PageID.405 Filed 09/07/21 Page 3 of 8




Respectfully submitted,

Saima M. Mohsin
Acting United States Attorney

/s/ Steven P. Cares                        /s/ David Gardey (with consent)
Assistant United States Attorney           Assistant United States Attorney
United States Attorney’s Office            United States Attorney’s Office
Eastern District of Michigan               Eastern District of Michigan
211 West Fort Street, Suite 2001           211 West Fort Street, Suite 2001
Detroit, MI 48226                          Detroit, MI 48226
Phone: (313) 226-9139                      Phone: (313) 226-9591
Email: steven.cares@usdoj.gov              Email: david.gardey@usdoj.gov


/s/ Terence H. Campbell (with consent)
Attorney for the UAW
Cotsirilos, Tighe, Streicker, Poulos & Campbell
33 N. Dearborn St., Ste. 600
Chicago, IL 60602
Phone: (312) 263-0345
Email: tcampbell@cotsiriloslaw.com

Dated: September 7, 2021




                                          3
Case 2:20-cv-13293-DML-RSW ECF No. 43, PageID.406 Filed 09/07/21 Page 4 of 8




                                Issue Presented

The Monitor and the parties have been working toward finalizing rules and

preparing for the Referendum as contemplated by the Consent Decree. Should the

Court grant the parties unopposed request to move the Referendum date by two

weeks?




                                           i
Case 2:20-cv-13293-DML-RSW ECF No. 43, PageID.407 Filed 09/07/21 Page 5 of 8




                           Controlling Authority

Consent Decree, ¶ 69, ECF No. 10, PageID.135




                                        ii
Case 2:20-cv-13293-DML-RSW ECF No. 43, PageID.408 Filed 09/07/21 Page 6 of 8




                              Memorandum of Law

      The United States and the International Union, United Automobile,

Aerospace, and Agricultural Implement Workers of America (“UAW”) recently

agreed to the entry of a Consent Decree, which this Court approved. ECF No. 10,

PageID.109.

      The Consent Decree calls for the appointment of a Monitor to, among other

things, oversee a Referendum by UAW members. ECF No. 10, PageID.111. The

Referendum will allow UAW members to vote on the procedures for the election

of UAW’s International Executive Board (“IEB”), its managing body. Id. The

Consent Decree requires this Referendum occur “[w]ithin six months after

appointment of the Monitor.” Id.

      The vote on the Referendum will apply to officer elections at the UAW

Constitutional Convention in 2022. ECF No. 10, PageID.112. (At the time the

parties negotiated the Consent Decree, that convention was set to occur in

June 2022. But the UAW recently moved that date to July 2022 so it could be held

in Detroit.)

      The Court appointed the Monitor on May 12, 2021. ECF No. 34,

PageID.373. According to the Consent Decree then, the Referendum must occur on

or before November 12, 2021.

      After consultation with the Monitor, in order to finalize Referendum rules,

                                            1
Case 2:20-cv-13293-DML-RSW ECF No. 43, PageID.409 Filed 09/07/21 Page 7 of 8




select the preferred election vendor, and provide additional time for disseminating

information concerning the Referendum to UAW members, the parties request for

the Referendum to be completed on or before November 29, 2021.

      The Consent Decree allows the Court to “modify” its terms “as may be

equitable and just.” ECF No. 10, PageID.135. Here, all parties agree that the slight

adjournment of the referendum date is appropriate—in other words, is “equitable

and just.” Accordingly, the parties request the Court grant the motion, amending

the Consent Decree to allow for the Referendum to occur, or more precisely to be

concluded, on or before November 29, 2021.

Respectfully submitted,

Saima M. Mohsin
Acting United States Attorney

/s/ Steven P. Cares                          /s/ David Gardey (with consent)
Assistant United States Attorney             Assistant United States Attorney
United States Attorney’s Office              United States Attorney’s Office
Eastern District of Michigan                 Eastern District of Michigan
211 West Fort Street, Suite 2001             211 West Fort Street, Suite 2001
Detroit, MI 48226                            Detroit, MI 48226
Phone: (313) 226-9139                        Phone: (313) 226-9591
Email: steven.cares@usdoj.gov                Email: david.gardey@usdoj.gov

/s/ Terence H. Campbell (with consent)
Attorney for the UAW
Cotsirilos, Tighe, Streicker, Poulos & Campbell
33 N. Dearborn St., Ste. 600
Chicago, IL 60602
Phone: (312) 263-0345
Email: tcampbell@cotsiriloslaw.com

                                             2
Case 2:20-cv-13293-DML-RSW ECF No. 43, PageID.410 Filed 09/07/21 Page 8 of 8




                               Certificate of Service
      I hereby certify that on Sepember 7, 2021, I electronically filed the

foregoing paper with the Clerk of the Court using the ECF system which will send

notification of such filing to the attorneys of record.

                                            /s/ Steven P. Cares
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            Eastern District of Michigan
                                            211 West Fort Street, Suite 2001
                                            Detroit, MI 48226
                                            Phone: (313) 226-9139
                                            Email: steven.cares@usdoj.gov




                                               3
